Per Curiam.

The court below based its decision on a finding that rent was due in accordance with a judgment rendered in Special Term, Supreme Court. Thereafter, the Appellate Division reversed the Special Term. (Matter of Sipal Realty Corp. [Dankers], 16 Misc 2d 827, revd. 8 A D 2d 355.) While the preferable practice would have been to move in the Municipal Court for a new trial (Parkhurst v. Berdell, 110 N. Y. 386) we see no reason why the procedure should not be expedited. We, therefore, reverse the final order and direct a final order in favor of the tenant, without costs.
Concur — Steuer, J. P., Aurelio and Tilzer, JJ.
Final order reversed, etc.